Title: To John Adams from Mercy Otis Warren, 8 April 1786
From: Warren, Mercy Otis
To: Adams, John


     
      Sir—
      Milton April 8th 1786
     
     While in the silent watches of the Last night I was Contemplating the Vicissitudes of Life, the Fickleness of Mankind & the Instability of human Friendships.— I determined to take up my pen in the morning & inquire if it was possible that Mr Adams should never have directed one line to his frends at Milton since he held the Rank of Minister at the Court of Britain.
     I have been always Confident he is among the Last in the united States that would forsake so known, so tryed, & so uniform a Friend as he has on that pleasant Hill, which I expect to Leave before long even if life is protracted—
     But while we were at Breakfast we had the pleasure of yours dated

Dec 12th Confirming (what I sincerely wish may ever be the Case, with those who have observed so well of Their Country) that your situation is Eligible to the Height of your Wishes—
     Another Circumstance inducing me to interrupt you by this Conveyance was to forward the inclosed. The Reason of this address to the public you will see in the Exordium, & my Motive for puting it into your hand is to Corroborate what I assertred in my Last, that the Gentleman whose signature you will there see, has not forsaken his Country, but his Country have forgoten him—and what is still more Extraordinary—He has not a political Friend Either in Braintree or Weymouth.
     If you or yours Can investigate the Cause of this Remarkable Change you can do more at a distance, than we who reside in the Neighbourhood are able to discover—
     Calihan is to sail on the Morrow so that you must Excuse but a short letter from me & perhaps none from Mr Warren— but be assured the next opportunity will Convey you the warm Expressions of a Frendly Heart, with the General Observations on political and Commercial affairs, of one who is invariably the same both in public and private life—
     yours Came unaccompanyed with any thing Either from Mrs or Miss Adams though they are both much in arrears on the Epistolary score— But were my spirits on the usual key that would be no bar to my inclination to Cherish Every social Moment that Friendship may Claim. But while my mind is Clouded by the Recent pangs of Domestic sorrow, to which till of late my Heart has been a stranger, it would be hardly kind to Call her from the Zenith of prosperity, & the full Enjoyment of all the Felicity That Honour affluance & Health Can give, to listen to the plaintive strains of Maternal tenderness, which daily pours its tears over the tomb of a most amiable son—
     My Charles is no more— my other Children yet live— God Grant they may live above any dependence on a Cold ungratful World. “prepare them Early like Their Excellent Brothers, to Enter in a state of Higher Perfection—[”]
     To my dear Naby my best Love with the inclosed Momento, from the Boston Gazette—
     With every sentiment of Esteem Regard & / affection to Mrs Adams & yourself, / subscribes your Respectful Friend
     
      M Warren
     
     